     Case 2:20-cv-02169-JAD-NJK Document 3 Filed 12/01/20 Page 1 of 3



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     SERGEY MKHITARYAN,                                         Case No. 2:20-cv-02169-JAD-NJK
6                                               Plaintiff                      ORDER
7            v.
8     LAS VEGAS METROPOLITAN
      POLICE DEPARTMENT, et al.,
9
                                             Defendants
10
11
12   I.     DISCUSSION

13          On November 25, 2020, Plaintiff, an inmate in the custody of the Clark County Detention

14   Center submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No. 1-1. Plaintiff has

15   neither paid the full $400 filing fee for this matter nor filed an application to proceed in forma

16   pauperis.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

18   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

19   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit

20   all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

22          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24          (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26   six-month period.

27          The Court will grant Plaintiff a one-time opportunity to file a fully complete application

28   to proceed in forma pauperis containing all three of the required documents, or in the alternative,
     Case 2:20-cv-02169-JAD-NJK Document 3 Filed 12/01/20 Page 2 of 3



1    pay the full $400 filing fee for this action on or before February 1, 2021. Absent unusual
2    circumstances, the Court will not grant any further extensions of time.
3           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis with
4    all three required documents or pay the full $400 filing fee on or before February 1, 2021, this
5    case will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
6    when Plaintiff is either able to acquire all three of the documents needed to file a fully complete
7    application to proceed in forma pauperis or pays the full $400 filing fee.
8           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
9    with the Court, under a new case number, when Plaintiff has all three documents needed to submit
10   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
11   an application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
12   February 1, 2021 to proceed with this case.
13          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
14   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
15   in forma pauperis with all three documents or pays the full $400 filing fee.
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send Plaintiff
18   the approved form application to proceed in forma pauperis by an inmate, as well as the document
19   entitled information and instructions for filing an in forma pauperis application.
20          IT IS FURTHER ORDERED that, on or before February 1, 2021, Plaintiff will either pay
21   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
22   administrative fee) or file with the Court:
23          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
24          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
25          3),
26          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
27          (i.e. page 4 of this Court’s approved form), and
28          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous



                                                     -2-
     Case 2:20-cv-02169-JAD-NJK Document 3 Filed 12/01/20 Page 3 of 3



1    six-month period.
2            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
3    proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
4    on or before February 1, 2021, this case will be subject to dismissal without prejudice for Plaintiff
5    to refile the case with the Court, under a new case number, when Plaintiff has all three documents
6    needed to file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
7            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
8    No. 1-1, but will not file it at this time.
9            IT IS SO ORDERED.
10           DATED: December 1, 2020.
11
12                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
